Exhibit 10.15

MICROSTRATEGY INCORPORATED

MATERIAL TERMS FOR PAYMENT OF

CERTAIN EXECUTIVE INCENTIVE COMPENSATION

Payment of incentive compensation to the Company’s chief executive officer and
the three other most highly compensated officers (other than the chief financial
officer) (the “covered executive officers”), as determined in accordance with
the applicable rules under Section 162(m) of the Internal Revenue Code (the
“Code”) and the Securities Exchange Act of 1934, may be made contingent upon the
attainment of one or more performance goals (which may be stated as alternative
goals) established in writing by the Compensation Committee of the Board of
Directors for a covered executive officer for each performance period, which
period may be for the Company’s taxable year or such other period as the
Compensation Committee may determine. Performance goals will be based on one or
more of the following business criteria, which may be measured on a GAAP
(generally accepted accounting principles in the United States) or non-GAAP
basis: (1) total stockholder return; (2) such total stockholder return as
compared to total return (on a comparable basis) of a publicly available index
such as, but not limited to, the Standard & Poor’s 500 Stock Index; (3) net
income; (4) pretax earnings; (5) earnings before interest expense, taxes,
depreciation and amortization; (6) pretax operating earnings after interest
expense and before bonuses and extraordinary or special items; (7) income from
continuing operations before financing and other income and income taxes for the
Company’s consolidated core business intelligence business unit; (8) income from
continuing operations before financing and other income and income taxes;
(9) operating margin; (10) operating income; (11) earnings per share;
(12) return on capital, return on equity, return on assets, return on investment
or other financial return ratios; (13) working capital; (14) ratio of debt to
stockholders’ equity; (15) revenue; (16) revenue per employee; (17) market
share; (18) proceeds from dispositions; (19) net cash provided from operating
activities; (20) cash flow; (21) credit rating; (22) annualized value of
contracts; and (23) changes between years or periods that are determined with
respect to any of the above-listed performance criteria. The Compensation
Committee may specify that such performance measures are subject to adjustment
to take into account any one or more of the following: (i) extraordinary items
or other unusual or one-time items, (ii) the cumulative effects of changes in
accounting principles, (iii) the writedown of any asset, (iv) charges for
restructuring and rationalization programs; (v) fluctuations in currency
exchange rates, (vi) disposals of business segments or (vii) acquisitions or
dispositions.

Such performance-based compensation by the Company will be paid solely on
account of the attainment of one or more objective performance goals established
in writing by the Compensation Committee no later than 90 days after
commencement of the performance period to which the goals relate (but in no
event after 25% of the period has elapsed) and at a time when the attainment of
such goals is substantially uncertain. Performance goals may be based on one or
more of the foregoing business criteria that apply to an individual, one or more
business units or subsidiaries of the Company, one or more geographic regions,
one or more customer or channel partner accounts, or one or more products or
services of the Company or to the Company as a whole, but need not be based on
an increase or positive result under the business criteria selected. For
compensation that qualifies as performance-based compensation, the Compensation
Committee is prohibited from increasing the amount of compensation payable if a
performance goal is met, but may reduce or eliminate compensation even if such
performance goal is attained.

The maximum qualified performance-based compensation award that may be granted
to any covered executive officer based on attainment of one or more of the
foregoing performance goals for a performance period that is one year or less is
$8 million (with any amount paid for a performance period of less than one year
counting against the limit for the fiscal year in which or with which such
performance period ends). The maximum qualified performance-based compensation
award that may be granted to any covered executive officer based on attainment
of one or more of the foregoing performance goals for a performance period that
is longer than one year (but no longer than five years) is $40 million.

The Compensation Committee from time to time may approve payment of
discretionary incentive compensation based on business criteria other than the
foregoing performance goals. Any such discretionary compensation would not
qualify for the exclusion from the $1 million limitation on deductible
compensation under Section 162(m).